UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



HALL & ASSOCIATES,

        Plaintiff,
               v.                                         Civil Action No. 13-830 (JEB)
UNITED STATES ENVIRONMENTAL
PROTECTION AGENCY,

        Defendant.


                                  MEMORANDUM OPINION

        This Freedom of Information Act case has its origins in Environmental Protection

Agency policies related to New Hampshire’s Great Bay estuary. Plaintiff Hall & Associates, a

consulting group that believes EPA has been too stringent, filed eighteen FOIA requests seeking

information related to the agency’s National Pollutant Discharge Elimination System permit

program. EPA produced three responsive records totaling 25 pages but withheld parts of one

two-page draft letter pursuant to FOIA Exemption 5; it also assessed Plaintiff $431 in fees.

Believing the withholding and fees improper, Plaintiff filed suit, and both parties have now

moved for summary judgment.

        Plaintiff spills much ink castigating EPA for its policy decisions related to discharge into

the estuary. These are, of course, concerns the Court cannot adjudicate in this case; whatever the

merits of Plaintiff’s substantive claims, they have no bearing on EPA’s FOIA obligations. As to

the specific arguments that the Court may consider, it finds that EPA’s FOIA-related decisions

are amply supported by the record. As a result, it will grant Defendant’s Motion and deny

Plaintiff’s.


                                                  1
I.     Background

       This dispute arose from a series of decisions regarding the ecology of the Great Bay

estuary, which is located in the Granite State. In 2005, EPA directed the state’s Department of

Environmental Services to develop “numeric nutrient criteria” that would govern the water-

treatment obligations of the cities surrounding the estuary. From 2006 to 2008, EPA and the

Department worked to collect and review data that would inform those criteria. As Plaintiff tells

it – the Court does not endorse these facts but merely presents them, as they have little bearing

on the disposition of this FOIA case – EPA disregarded the evidence it collected and, “[d]espite

numerous objections from the regulated community and various [scientists],” promulgated

regulations based on certain causes of ecological deterioration that “no valid analysis” could

support. See Pl. Mot., Exh. 1 (First FOIA Request) at 3-4. Plaintiff and its clients, it would

appear, are unhappy with the rigor of these regulations.

       In response to this “scientific fraud,” the major cities surrounding Great Bay formed the

Great Bay Coalition to review the regulatory and scientific bases for EPA’s actions. See Pl. Mot.

at 3. Noting numerous “fundamental scientific errors with the document,” id. at 4, the Coalition

sought to subject the agency’s decisions to peer review. EPA agreed but, according to Plaintiff,

“refused to allow any community involvement in the peer review” and “[u]ltimately . . . limited

the peer review to the skewed record previously developed.” Id.

       The community’s response was swift. In a letter dated May 4, 2012, the Coalition,

through Plaintiff, notified the EPA Administrator and Inspector General that it believed EPA

Region 1 – the office that administers the NPDES program and issues water-related permits in

New Hampshire – had committed “science misconduct” during the development of the Great

Bay estuary rules. See Compl., ¶¶ 2, 12; First FOIA Request at 12. The Coalition demanded



                                                 2
that an independent panel of experts be appointed to take over an impending review of Great Bay

water-quality compliance and permitting. It asked, further, that the Inspector General open an

investigation into Region 1’s actions. See id., ¶ 12; Def. Mot., Exh. 1 (Declaration of Stephen

Perkins), ¶ 6; First FOIA Request at 1-2.

       In a letter dated September 27, 2012, Nancy Stoner, EPA’s Acting Assistant

Administrator for the Office of Water responded to the Coalition’s allegations. Stoner notified

the Coalition that EPA had “initiated a careful review” of the concerns raised in the letter, and

she concluded that EPA “ha[d] not seen any evidence that Region I . . . engaged in scientific

misconduct.” Pl. Mot., Exh. 4 (Letter from Nancy Stoner to Great Bay Coalition) at 1.

       Stoner’s correspondence did not placate the Coalition. According to Plaintiff, the letter

“did not offer any explanation as to why any of the specific factual allegations raised by the

Coalition were actually in error,” even though “it was these specific factual/scientific statements

that were the basis” for the scientific-misconduct allegations. Pl. Mot. at 7; Perkins Decl., ¶ 5.

Acting on its dissatisfaction, the Coalition then filed eighteen separate FOIA requests.

Following several weeks of correspondence seeking to clarify the scope of those requests, EPA

notified Plaintiff that “[d]ocuments transmitted by Region 1 to Headquarters to refute the

specific scientific allegations in the FOIA requests were deemed responsive.” Perkins Decl., ¶

11.

       In total, EPA located four responsive records totaling 26 pages. See id., ¶ 16. Although

the Region claims that all four records contained deliberative material, it nonetheless released

three of the four after determining that doing so would cause no harm to EPA programs or the

individuals involved. It did, however, redact portions of one draft letter – namely, a draft

response to Plaintiff’s accusations of misconduct prepared by a Region 1 lawyer at the request of



                                                 3
the central office. EPA indicated that it had redacted parts of the letter to protect the agency’s

deliberative process, and it invoked FOIA Exemption 5 to support that decision. See id., ¶¶ 16,

18.

       Since FOIA regulations define Plaintiff as a “commercial requester,” see 40 C.F.R. §

2.107(c)(1), EPA assessed the organization $413.90 “for the time spent searching for records,

reviewing the records for possible disclosure, and for the cost of each page of duplication.” Def.

Mot., Exh. 2 (Declaration of Cristeen Schena), ¶ 6. That time included 1.5 hours EPA staff spent

searching for relevant documents and 8.5 hours a Region 1 attorney spent reviewing the

collected documents to determine whether they were responsive to Plaintiff’s FOIA requests,

deciding whether relevant exemptions applied, discussing with program staff whether materials

deemed deliberative should nonetheless be disclosed, summarizing his findings, and coordinating

the Region’s response with EPA headquarters. See id., ¶¶ 7-8.

       After exhausting its administrative remedies, Plaintiff filed this action, arguing that the

agency’s decision to invoke the protection of Exemption 5 was improper and that the fees

charged were unreasonable. The Parties filed cross-motions for summary judgment, to which the

Court now turns.

II.    Legal Standard

       Summary judgment may be granted if “the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). A genuine issue of material fact is one that would change the outcome of the litigation.

See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986) (“Only disputes over facts that

might affect the outcome of the suit under the governing law will properly preclude the entry of

summary judgment.”). In the event of conflicting evidence on a material issue, the Court is to



                                                  4
construe the evidence in the light most favorable to the non-moving party. See Sample v. Bureau

of Prisons, 466 F.3d 1086, 1087 (D.C. Cir. 2006). Factual assertions in the moving party’s

affidavits or declarations may be accepted as true unless the opposing party submits his own

affidavits, declarations, or documentary evidence to the contrary. Neal v. Kelly, 963 F.2d 453,

456 (D.C. Cir. 1992).

       FOIA cases typically and appropriately are decided on motions for summary judgment.

See Defenders of Wildlife v. U.S. Border Patrol, 623 F. Supp. 2d 83, 87 (D.D.C. 2009); Bigwood

v. U.S. Agency for Int’l Dev., 484 F. Supp. 2d 68, 73 (D.D.C. 2007). In FOIA cases, the agency

bears the ultimate burden of proof. See U.S. Dep’t of Justice v. Tax Analysts, 492 U.S. 136, 142

n.3 (1989). The Court may grant summary judgment based solely on information provided in an

agency’s affidavits or declarations when they describe “the documents and the justifications for

nondisclosure with reasonably specific detail, demonstrate that the information withheld

logically falls within the claimed exemption, and are not controverted by either contrary

evidence in the record nor by evidence of agency bad faith.” Military Audit Project v. Casey,

656 F.2d 724, 738 (D.C. Cir. 1981). Such affidavits or declarations are accorded “a presumption

of good faith, which cannot be rebutted by ‘purely speculative claims about the existence and

discoverability of other documents.’” SafeCard Servs., Inc. v. SEC, 926 F.2d 1197, 1200 (D.C.

Cir. 1991) (quoting Ground Saucer Watch, Inc. v. CIA, 692 F.2d 770, 771 (D.C. Cir. 1981)).

III.   Analysis

       Congress enacted FOIA in order “to pierce the veil of administrative secrecy and to open

agency action to the light of public scrutiny.” Dep’t of Air Force v. Rose, 425 U.S. 352, 361

(1976) (citation omitted). “The basic purpose of FOIA is to ensure an informed citizenry, vital to

the functioning of a democratic society, needed to check against corruption and to hold the



                                                5
governors accountable to the governed.” John Doe Agency v. John Doe Corp., 493 U.S. 146,

152 (1989) (citation omitted). The statute provides that “each agency, upon any request for

records which (i) reasonably describes such records and (ii) is made in accordance with

published rules . . . shall make the records promptly available to any person.” 5 U.S.C. §

552(a)(3)(A). Consistent with this statutory mandate, federal courts have jurisdiction to order

the production of records that an agency improperly withholds. See 5 U.S.C. § 552(a)(4)(B);

Dep’t of Justice v. Reporters Comm. for Freedom of the Press, 489 U.S. 749, 755 (1989).

       “Unlike the review of other agency action that must be upheld if supported by substantial

evidence and not arbitrary or capricious,” the Freedom of Information Act “expressly places the

burden ‘on the agency to sustain its action’ and directs the district courts to ‘determine the matter

de novo.’” Reporters Comm., 489 U.S. at 755 (quoting 5 U.S.C. § 552(a)(4)(B)). “At all times

courts must bear in mind that FOIA mandates a ‘strong presumption in favor of disclosure’. . . .”

Nat’l Ass’n of Home Builders v. Norton, 309 F.3d 26, 32 (D.C. Cir. 2002) (quoting Dep’t of

State v. Ray, 502 U.S. 164, 173 (1991)).

       After briefly addressing whether EPA’s search for documents was reasonable and

adequate, the Court will turn to the gravamen of the Motions: whether the fees charged to

Plaintiff for that search were appropriate and whether EPA sufficiently justified its withholdings

under Exemption 5.

       A. Adequacy of the Search

       “An agency fulfills its [search] obligations under FOIA if it can demonstrate beyond

material doubt that its search was ‘reasonably calculated to uncover all relevant documents.’”

Valencia-Lucena v. U.S. Coast Guard, 180 F.3d 321, 325 (D.C. Cir. 1999) (quoting Truitt v.

Dep’t of State, 897 F.2d 540, 542 (D.C. Cir. 1990)). “[T]he issue to be resolved is not whether



                                                 6
there might exist any other documents possibly responsive to the request, but rather whether the

search for those documents was adequate.” Weisberg v. Dep’t of Justice, 745 F.2d 1476, 1485

(D.C. Cir. 1984). The adequacy of an agency’s search for documents requested under FOIA “is

judged by a standard of reasonableness and depends, not surprisingly, upon the facts of each

case.” Id. To meet its burden, the agency may submit affidavits or declarations that “set [] forth

. . . the type of search performed, and aver[] that all files likely to contain responsive materials (if

such records exist) were searched.” Oglesby v. U.S. Dep’t of Army, 920 F.2d 57, 68 (D.C. Cir.

1990). Such affidavits or declarations enjoy a presumption of good faith and, absent contrary

evidence, they are sufficient to show that an agency complied with FOIA. See Oglesby, 920
F.2d at 68.

        Plaintiff does not challenge the adequacy of Defendant’s search for documents. The

Court, moreover, independently finds that EPA’s search was adequate. Stephen Perkins, Region

1’s Director of Ocean and Coastal Policy and Programs, explains the agency’s search as follows:

Plaintiff’s (revised) requests were received and forwarded to the Office of Ecosystem Protection,

the body responsible for NPDES permits and “the only office within EPA Region 1 involved in

developing technical responses in connection to the scientific misconduct allegations.” Perkins

Decl., ¶ 12. EPA lawyers instructed OEP Management – as well as rank-and-file staff members

– that they were to retrieve “any documents that were transmitted by Region 1 to Headquarters to

respond to the scientific misconduct allegations.” Id. Those were then provided to counsel, who

“reviewed the potentially responsive documents to determine whether they were in fact

responsive to the revised FOIA request and, furthermore, whether any of the information

contained therein was exempt from disclosure.” Id., ¶ 14.




                                                   7
       This human-centered approach is entirely proper. Indeed, it is reasonable for an agency

to limit its search to asking staff members familiar with all aspects of a government program to

find the relevant documents. See Roman v. Dep’t of Air Force, No. 12-1381, 2013 WL
3388393, at *7 (D.D.C. July 9, 2013); see also Anderson v. U.S. Dep’t of State, 661 F. Supp. 2d
6, 11 n.2 (D.D.C. 2009) (holding that “[m]anually searching . . . records without using specific

search terms could reasonably be expected to produce the requested information given . . . that

those conducting the search were familiar with the request”). EPA’s efforts, therefore, were

“reasonably calculated to uncover all relevant documents.” Truitt, 897 F.2d at 542. The Court

thus finds that the search was adequate.

       B. Reasonable Fees

       Although it concedes that point, Plaintiff does object to the fees charged on the ground

that the amount of time EPA staff spent on the search was unreasonable. In a second declaration,

Cristeen Schena, the Region 1 FOIA Officer, avers that EPA’s request for payment of $413.90

was based on the following rates applicable to commercial requesters: (1) 1.5 hours of searching

by two managers at $41 per hour; (2) 8.5 hours of review by one manager at $41 per hour; and

(3) 26 hard-copy pages of the disclosed documents at 15 cents per page. See Schena Decl., ¶ 7.

Plaintiff does not contest that it is a commercial requester, nor does it dispute the 1.5 hours of

search time, the duplication costs, or that the hourly rates applied are consistent with EPA

regulations. Plaintiff’s challenge thus boils down to the argument that “the Region . . . claiming

it took 8.5 hours to read twenty-three pages . . . is inappropriate.” Pl. Mot. at 18.

       That argument comes up short. As the agency explained, processing Plaintiff’s request

required that an attorney spend 8.5 hours reviewing the documents collected from Region 1

managers and staff, determining whether any FOIA exemption applied, conferring with program



                                                  8
staff – through multiple rounds of discussion – about whether materials deemed deliberative

should nonetheless be disclosed on a discretionary basis, summarizing the attorney’s analysis in

a memorandum, and coordinating the Region’s response with EPA headquarters. See Schena

Decl., ¶ 8. Plaintiff offers no substantive response to EPA’s argument, instead asserting that

some of the documents reviewed “clearly” do not fall within any FOIA exemption, see Pl. Mot.

at 19, and that the 8.5 hours the agency spent reviewing 26 pages of responsive records is

“inappropriate.” Id. at 20. A plaintiff’s bare allegation that a fee assessment is unreasonable,

however, is insufficient to avoid summary judgment. See Nat’l Treas. Empl. Union v. Griffin,

811 F.2d 644, 650 (D.C. Cir. 1987). As Plaintiff has offered nothing more, and as Defendant’s

explanation seems eminently reasonable on its face, the Court finds for EPA on this issue.

       C. Exemption 5

       Plaintiff’s case, therefore, comes down to the application of Exemption 5. Under that

provision, an agency need not disclose “inter-agency or intra-agency memorandums or letters

which would not be available by law to a party other than an agency in litigation with the

agency.” 5 U.S.C. § 552(b)(5). Exemption 5 thus protects documents that would be unavailable

to an opposing party through discovery. See United States v. Weber Aircraft Corp., 465 U.S.
792, 800 (1984); Martin v. Office of Special Counsel, 819 F.2d 1181, 1184-85 (D.C. Cir. 1987)

(Exemption 5 “unequivocally” incorporates “all civil discovery rules”). Documents that fall

within the attorney-client privilege, the attorney work-product doctrine, and the deliberative-

process privilege are exempt from disclosure. See NLRB v. Sears, Roebuck & Co., 421 U.S.
132, 148–49 (1975); Coastal States Gas Corp. v. U.S. Dep’t of Energy, 617 F.2d 854, 862 (D.C.

Cir. 1980). Defendant invokes only the deliberative-process privilege here.




                                                 9
       That particular privilege is intended “to enhance the quality of agency decisions by

protecting open and frank discussion among those who make them within the Government.”

Dep’t of Interior v. Klamath Water Users Protective Ass’n, 532 U.S. 1, 8 (2001) (internal

quotation marks and citation omitted). The privilege “rests on the obvious realization that

officials will not communicate candidly among themselves if each remark is a potential item of

discovery and front page news.” Id.; see also Dow Jones & Co., Inc. v. DOJ, 917 F.2d 571, 573-

74 (D.C. Cir. 1990). To fall under the protection of the deliberative-process privilege, withheld

material must be both “predecisional” and “deliberative.” Mapother v. DOJ, 3 F.3d 1533, 1537

(D.C. Cir. 1993). Material is “predecisional” if it was “generated before the adoption of an

agency policy.” Coastal States Gas Corp., 617 F.2d at 866. It is “deliberative” if it “reflects the

give-and-take of the consultative process.” Id.

       Plaintiff launches two broad attacks on Defendant’s position. First, it argues that EPA

cannot avail itself of the deliberative-process privilege “to cover up agency misconduct.” Pl.

Mot. at 10. It then contends that, even if the privilege does apply to parts of the letter, it cannot

protect from disclosure the purely factual material contained therein. See id. at 11.

            1. Government Misconduct

       Under the government-misconduct exception to the deliberative-process privilege,

“where there is reason to believe the documents sought may shed light on government

misconduct, the privilege is routinely denied, on the grounds that shielding internal government

deliberations in this context does not serve the public’s interest in honest, effective

government.” In re Sealed Case, 121 F.3d 729, 738 (D.C. Cir. 1997) (internal quotation marks

omitted).




                                                  10
       Although other courts have not been entirely consistent in applying the government-

misconduct exception to FOIA cases – most of the black-letter law on the issue comes from

cases dealing with grand-jury documents – the Court need bridge this divide, because Plaintiff’s

argument would not succeed even if the exception did apply.

       The party seeking release of withheld documents under the government-misconduct

exception must “provide an adequate basis for believing that [the documents] would shed light

upon government misconduct.” Judicial Watch of Florida, Inc., v. U.S. Dep’t of Justice, 102 F.

Supp. 2d 6, 15 (D.C. Cir. 2000). While there is little case law to guide the Court on what

quantum of evidence must be shown to support the exception, courts have recognized the need to

apply the exception narrowly because

               [i]f every hint of marginal misconduct sufficed to erase the
               privilege, the exception would swallow the rule. In the rare cases
               that have actually applied the exception, the “policy discussions”
               sought to be protected with the deliberative process privilege were
               so out of bounds that merely discussing them was evidence of a
               serious breach of the responsibilities of representative government.
               The very discussion, in other words, was an act of government
               misconduct, and the deliberative process privilege disappeared.

ICM Registry, LLC v. U.S. Dep’t of Commerce, 538 F. Supp. 2d 130, 133 (D.D.C. 2008).

Although Plaintiff points to several instances of purported misconduct here, it has provided no

evidence rising anywhere close to this level. General criticisms of the merits of policy decisions

do not amount to evidence of misconduct.

       The group begins by arguing that the agency acted improperly when it told “the 2010

peer reviewers not to address the Coalition’s factual and scientific concerns,” and that, as a

result, “the review was biased against the issues raised by Petitioners.” Pl. Mot. at 15-16. These

allegations are being litigated in other forums and are not before this Court. Even if they turned




                                                 11
out to be true, moreover, nothing in the redacted portions of the letter speaks to any potential

misconduct.

       Next, Plaintiff asserts, without any basis in the record, that “it is clear that the Region did

more than just draft ‘recommended positions and language for consideration by EPA

Headquarters in responding to Plaintiff’s allegations [of] scientific error” but, in fact, “wr[ote]

the response to the Coalition’s scientific misconduct allegations.” Pl. Mot. at 17. This argument

is puzzling for two reasons. First, it is flatly contradicted by the record: Stephen Perkins’s

declaration establishes that the Region prepared only a draft for Headquarters’ review, and the

agency in fact produced to Plaintiff the limited portions of the draft that were left unchanged in

the final version of the letter. See Perkins Decl., ¶ 18. Second, it is unclear exactly what would

be different if Region 1 had written the response. Perhaps, in that case, Plaintiff would have had

a stronger argument that the agency should have disclosed the entire letter, but that claim would

have been nonsensical, as EPA already sent the final version of the letter to Plaintiff.

       In these circumstances, the Court finds that the events Plaintiff cites “do not reflect any

governmental impropriety, but rather are ‘part of the legitimate governmental process intended to

be protected by Exemption 5.’” Dema v. I.R.S., No. 78–3992, 1979 U.S. Dist. LEXIS 9025, at

*6 (N.D. Ill. Oct. 22, 1979) (quoting Tax Reform Research Group v. I.R.S., 419 F. Supp. 415,

426 (D.D.C. 1976)).

           2. Factual Material

       Plaintiff argues next that Defendant improperly withheld factual information from the

letter that is not protected by Exemption 5. See Pl. Mot. at 16. Although the point is not made

with any precision, this is, in essence, a segregability argument, and the Court has a sua sponte

obligation to address such issues. See Johnson v. Executive Office for U.S. Attorneys, 310 F.3d
12
771, 776 (D.C. Cir. 2002). It is true that the deliberative-process privilege applies only to

documents “reflecting advisory opinions, recommendations and deliberations,” as opposed to

pure facts. Sears, 421 U.S. at 132 (citation omitted). That limitation makes sense, as the

privilege exists to “ensure[] that persons in an advisory role [will] be able to express their

opinions freely.” See McKinley v. Bd. Of Governors of Fed. Reserve Sys., 647 F.3d 331, 340

(D.C. Cir. 2011) (emphasis added) (quoting Ryan v. Dep’t of Justice, 617 F.2d 781, 789-90

(D.C. Cir. 1980)).

       Plaintiff’s argument on this front, however, consists mainly of conclusory statements that

are of no help. See Pl. Mot. at 12 (“letter must contain factual information due to the nature of

the allegations”) (emphasis added); id. (redacted portions are likely factual in nature”) (emphasis

added); id. (“the Region’s claim . . . is obviously false”) (emphasis added). Despite pages and

pages of hand-waving, the group does not address the sworn testimony of Stephen Perkins, who

explained in no uncertain terms that the withheld portions of the draft letter contain candid

opinions and potential counterarguments that the agency was considering including in its

response to Plaintiff’s allegations. See Perkins Decl., ¶ 19. Plaintiff has certainly not presented

sufficient evidence to rebut the presumption of good faith afforded to that declaration. See Elec.

Privacy Info. Ctr. v. Office of Director of Nat’l Intelligence, No. 12-1282, 2013 WL 5548809, at

*3 (D.D.C. Oct. 9, 2013) (declarations “are accorded a presumption of good faith, which cannot

be rebutted by purely speculative claims”) (internal quotation marks omitted) (quoting SafeCard

Servs., Inc. v. SEC, 926 F.2d 1197, 1200 (D.C. Cir. 1991)).

       Nonetheless, out of an abundance of caution, the Court, at Plaintiff’s request, ordered

EPA to produce the unredacted letter for in camera review. Having now compared the redacted

and unredacted versions of the letter, the Court agrees with Perkins’s assertion that the portions



                                                 13
redacted contain the Region’s “proposed positions and recommended language for consideration

by EPA management in responding to Plaintiff’s allegations of scientific error,” the disclosure of

which would have a chilling effect on the Agency’s ability to hold open and frank discussions

regarding the Agency’s responses to inquiries. Perkins Decl., ¶¶ 18-19.

       It is worth noting, in addition, that any doubts about the propriety of EPA’s actions in this

case should have been allayed by the care with which the agency segregated and disclosed the

portions of the letter that were arguably not exempt. Indeed, the Court is of the opinion that the

agency was perhaps more liberal with its disclosures that it had to be under the prevailing law.

           3. Predecisional

       Plaintiff’s Motion also makes passing reference to the established principle that the

privilege applies only to predecisional records. It does not, however, contain any reasoning on

that point. To the extent the Court can decipher an argument from the meager substantive

content in the Motion, the group seems to object to EPA’s withholding of the letter because it

relates to events that have already occurred – namely, Region 1’s 2006-2009 regulatory

decisions. That argument, if it is the one Plaintiff intended, holds no water. Deliberations over

how to respond to allegations concerning a past event are without a doubt “predecisional” to the

actual response – in this case, the final response letter that EPA issued on September 27, 2012.

The disputed draft letter contained recommended positions and language for consideration by

EPA Headquarters in responding to Plaintiff’s allegations of scientific error. That the letter was

written after Region 1 had made its regulatory decisions is obviously irrelevant. The Court,

accordingly, finds that EPA properly invoked Exemption 5 to justify withholding portions of the

Region’s June 5, 2012, draft response letter.

IV.    Conclusion



                                                14
       For the foregoing reasons, the Court will grant EPA’s Motion for Summary Judgment

and deny Plaintiff’s. A separate Order to that effect will issue this day.


                                                      /s/ James E. Boasberg
                                                      JAMES E. BOASBERG
                                                      United States District Judge

Date: February 4, 2014




                                                 15